Name: Council Regulation (EEC) No 2233/93 of 5 August 1993 amending Regulation (EEC) No 518/92 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, of the other part
 Type: Regulation
 Subject Matter: European construction;  Europe;  agricultural activity;  trade policy
 Date Published: nan

 10 . 8 . 93 Official Journal of the European Communities No L 200/3 COUNCIL REGULATION (EEC) No 2233/93 of 5 August 1993 amending Regulation (EEC) No 518/92 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, of the other part be applied according to the same procedures as those concerning the Interim Agreement, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal form the Commission, Whereas the Interim Agreement on trade and trade ­ related matters between the European Community and the European Coal and Steel Community, of the one part, and the Republic of Poland of the other part ( l), entered into force on 1 March 1992 ; Whereas Regulation (EEC) No 518/92 (2), established inter alia, provisions for the application of Article 14 (2) and (4) of the Interim Agreement concerning agricultural products ; Whereas an Additional Protocol to the Interim Agree ­ ment has been negotiated between the parties, was initialled on 16 July 1993 and has been provisionally applied since 1 July 1993 ; Whereas it is necessary to provide that the provisions of the Additional Protocol concerning agricultural products HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph shall be added to Article 1 of Regulation (EEC) No 518/92 : 'Provisions for the application of Article 4 of the Additional Protocol and for the transition between the original import regime and the import regime therein provided for shall be adopted in accordance with the same procedure.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 1993 . For the Council The President W. CLAES (') OJ No L 114, 30. 4. 1992, p . 2 . 0 OJ No L 56, 29 . 2. 1992, p. 3 .